DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-12, as filed amended 48 April 2021, are currently pending. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wako (“MagCaptureTM Exosome Isolation Kit PS”), as evidenced by Nakai et al. (“A novel affinity-based method for the isolation of highly purified extracellular vesicles”).
Regarding claims 1 and 3-6, Wako discloses a method for isolating extracellular vesicles (pg. 1, Figure).  

    PNG
    media_image1.png
    181
    644
    media_image1.png
    Greyscale

A chelate ligand is immobilized onto a stationary phase (pg. 1-2, magnetic bead stationary phase support; immobilized with a PS-binding protein; as evidenced by Nakai, pg. 9, “Tim4-affinity purification of sEVs,” Tim4 protein is the PS-binding protein and acts as chelating ligand; claim 4, affinity chromatography).  
claims 3 and 4; as evidenced by Nakai, pg. 9, “Tim4-affinity purification of sEVs”).  

    PNG
    media_image2.png
    519
    364
    media_image2.png
    Greyscale

A washing step is performed which will implicitly remove unbound residues (pg. 4, Figure, “Outline of procedure”; reading on step (c)).  The metal-bound extracellular vesicles are then eluted from the stationary phase using an elution buffer (pg. 1, Figure, elution buffer containing chelating reagent; pg. 4, Figure “Outline of procedure”; reading on step (d); claims 5 and 6).  The elution buffer claims 5 and 6).
Regarding claim 2, Wako discloses that the biological sample may include a cell culture medium, serum, plasma, or urine (pg. 4, Figure, “Outline of Procedure”).
Regarding claims 7 and 8, Wako discloses that the sample may be pretreated prior to adding the sample to the stationary phase (pg. 4), or post-treated for analysis (pg. 2-3).
Claim Rejections - 35 USC § 103
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wako (“MagCaptureTM Exosome Isolation Kit PS”) as evidenced by Nakai et al. (“A novel affinity-based method for the isolation of highly purified extracellular vesicles”), as applied to the claims above, and further in view of Batrakova et al. (WO 2017/173034, citations from corresponding US 2020/0297631).
Regarding claims 9-12, Wako discloses all of the claim limitations as set forth above.  Wako discloses that the biological sample may include the biological sample may include a cell culture medium, serum, plasma, or urine (pg. 4, Figure, “Outline of Procedure”) and that pretreatment steps may include precipitation and ultrafiltration steps (pg. 4, “Pretreatment protocol…”).
The reference does not disclose, however, that a polymer may be added to the biological sample, wherein the polymer is PEG or polyoxazoline, such as PMOZ, PEOZ, or PPOZ.
Batrakova discloses methods of forming biological treatment compositions comprising exosomes (abstract; [0003]; [0007]).  A biological agent may be incorporated with an exosome that is isolated from a biological sample ([0007]-[0008]).  Batrakova suggests that the exosomes may be isolated from cell culture mediums ([0125]).  Prior to isolation, the cells may be pretreated with polymer compositions in order to increase production of exosomes ([0126]).  The polymer composition includes amphiphilic block copolymers ([0126]), which may include polyethylene glycol (PEG) or poly(2-
It would have been obvious to one having ordinary skill in the art at the time of the invention to include a pretreatment step of adding a polymer composition to the biological sample comprising exosomes in the method of Wako, such as polyethylene glycol (PEG) or poly(2-propyl-2-oxazoline), as suggested by Batrakova, since doing so will be expected to increase the production of exosomes prior to isolation.  One having ordinary skill in the art would have a reasonable expectation of success in pretreating the biological sample of Wako with polymer compositions prior to isolation as suggested by Batrakova, since Batrakova teaches that the pretreated exosomes may be isolated in any known manner, including with affinity-based magnetic stationary phases.
Response to Arguments
Applicant's arguments filed 28 April 2021 have been fully considered but they are not persuasive.
Applicant argues that Wako is directed to a method for isolating extracellular vesicles using PS-binding protein which binds to PS on the membrane surface of extracellular vesicles using a complex of an activated PS-binding protein and calcium ion.  Applicant argues that the prior art fails to disclose direct binding or affinity of the extracellular vesicles to cations to form an extracellular vesicle-cation insoluble complex so as to isolate the extracellular vesicles.  Applicant argues that the prior art does not teach the possibility of isolating extracellular vesicles by only metal ions (which corresponds to the cations of the instant application) without PS-binding protein.
These arguments are not persuasive because they are not commensurate with the scope of the claims.   Claim 1 utilizes the transitional phrase “comprising.”  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does 
As acknowledged by applicant, the prior art teaches the use of calcium ions (Ca2+) in solution as an additive for the binding reaction between PS-binding protein and extracellular vesicles to form a complex (Remarks, pg. 6-7), such that the complex can be isolated from the sample.  This meets the requirements of the claimed invention.
The claimed invention does not require the isolation of extracellular vesicles by only metal ions as alleged by applicant’s arguments.  If this is the desired claim scope, applicant is encouraged to consider the use of closed transitional phrases or further specify the binding interaction or components of the cation-extracellular vesicle complex in the claim.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE ZALASKY MCDONALD/Primary Examiner, Art Unit 1777